MOTION AND PROCEDURAL RULINGOn review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the questions stated at pages 3 and 5 of the court of appeals' entry filed February 11, 2019: "Is a claim asserted against an employer for negligent hiring, supervision, or retention limited by the statute of limitations governing the employee's alleged misconduct?" and "Does the language of Strock v. Pressnell, 38 Ohio St.3d 207, 217[, 527 N.E.2d 1235] (1988) require that a plaintiff show the liability of an employee in order to maintain a negligent hiring, supervision, or retention action against an employer?" The conflict case is Bishop v. Miller, 3d Dist. Defiance Nos. 4-97-30 and 4-97-31, 1998 Ohio App. LEXIS 1526 (Mar. 26, 1998).Sua sponte, cause consolidated with 2019-0453, Evans v. Akron Gen. Med. Ctr., and briefing in case Nos. 2019-0284 and 2019-0453 shall be consolidated. The parties shall file two originals of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.